PCIJ_AB_78_SocieteCommercialeBelgique_BEL_GRC_1939-06-15_JUD_01_ME_01_EN.txt. 180

DISSENTING OPINION BY JONKHEER VAN EYSINGA.
[ Translation. ]

The present case was brought before the Court by an Applica-
tion, dated May 4th, 1938, in which the Belgian Government
asked for compensation to be awarded to the Société commerciale
de Belgique by reason of the alleged refusal of the Greek Govern-
ment to execute the arbitral award of July 25th, 1036, under
which it was to pay to the said Belgian Company the sum of
6,771,868 gold dollars of the United States of America; this
refusal constituting, according to the Belgian Application, a
violation of the international obligations of Greece. In response,
the Greek Government simply prayed the Court to dismiss the
claim.

The fact that the Greek Government, in its Counter-Memorial,
departing from the attitude adopted by it during the negotiations
which took place after the delivery of the award of July 25th,
1936, and prior to the submission of the Application, acknowl-
edged ‘that the award possessed the force of res judicata, led
the Belgian Government to amend its submissions, and this
amendment, in its turn, led to the amendment of the Greek
submissions.

As a result of this development in the course of the proceedings,
the Court has before it two sets of final submissions each
consisting of five claims asking the Court to “adjudge and
declare’ in the one case and to “‘declare’’ in the other. On
both sides this development of the proceedings has been accepted,
and consequently the Court must adjudicate on the two sets
of submissions as if they had been presented by means of a
special agreement.

However extensive the amendments to the submissions on
either side, the case upon which the Court has to adjudicate
remains the same. The Belgian Government wishes Greece
to execute the award of July 25th, 1936—besides this award
there was another of January 3rd, 1936—in so far as concerns
the payment of 6,771,868 gold dollars; the Greek Government
believes that it has sound reasons for not doing so; and each
Party prays the Court to uphold the submissions which it pres-
ents in order to secure the fullest acceptance of its contentions.

Final submission A of the Belgian Government is as follows :

“May it please the Court:

A, To adjudge and declare that all the provisions of the
arbitral awards given in favour of the Société commerciale. de

24
A./B. 78 (‘SOCIÉTÉ COMMERCIALE”’).—OP. VAN EYSINGA 181

Belgique on January 3rd and July 25th, 1936, are without
reserve definitive and obligatory for the Greek Government”.

Final submission No. 3 of the Greek Government is as follows:

“May it please the Court to declare:

(3) That the Greek Government acknowledges that the arbi-
tral awards of January 3rd and July 25th, 1936, given between
itself and the Société commerciale de Belgique, have the force
of res judicata’. |

It follows from these two submissions that the Belgian
Government and the Greek Government agree in acknowledging
that the awards of 1936 have the force of res judicata. But
it is not enough to accept the two submissions and ‘“declare”
that the awards of 1936 are definitive and obligatory.

For on the one hand the Belgian submission A, the terms
of which are categorical, is followed by submissions B 1, B 2
and B 3, which pray the Court to adjudge and declare that
certain consequences of the awards of 1036, which the Greek
Government had sought to evade, are essential. I agree with
the view of the judgment that these submissions are correct,
but I consider that Belgium is entitled to have this recorded
in the operative part of the judgment.

On the other hand, the Greek submission No. 3 which is
less categorical is followed by submissions Nos. 4, 5 and 6,
which are linked to submission No. 3 by a significant ‘““however’’.
Certainly the Greek Government acknowledges that the awards
of 1936 have the force of ves judicata, but it also asks the
Court to say that it is materially impossible for it to execute
the awards as formulated (submission No. 4), that negotiations
should be begun for an arrangement corresponding with the
budgetary and monetary capacity of Greece (submission No. 5)
and that, in principle, the fair and equitable basis for such an
arrangement is to be found in the agreements concluded or to
be concluded by the Greek Government with the bondholders
of its external public debt (submission No. 6). Greece is also
entitled to have the Court adjudicate on these submissions.

Whereas the final Belgian submissions adopt an exclusively
legal standpoint, the Greek submissions Nos. 4 and 6 take
another standpoint. What the Greek submission No. 4 asks
the Court to do is to adjudicate upon the financial and mon-
etary capacity of Greece, even though the intention of the
Parties at an earlier stage of the proceedings may have been
to leave this question aside. On the basis of the finding asked
for by the Greek submission No. 4—a finding to the effect that
it is materially impossible for the Greek Government to execute
the awards of 1936 as formulated—the Court, according to

25
A./B. 78 (‘SOCIÉTÉ COMMERCIALE”’).—OP. VAN EYSINGA 182

submission No. 5, should leave it to the Greek Government
and the Belgian Company to come to an arrangement which
would correspond with the budgetary and monetary capacity
of Greece and which, according to the Greek submission No. 6,
should, in principle, be based on the agreements already con-
cluded or to be concluded with the bondholders of the Greek
external debt.

The Court no doubt has jurisdiction to entertain submission
No. 4. It is a question of ascertaining a fact: the budgetary
and monetary situation of Greece. The ascertainment of this
fact in its turn requires an expert report, for the Court cannot
adjudicate simply on the basis of what the two Parties—not-
withstanding their statements that this question should remain
outside the scope of these proceedings—have put before it
regarding the financial and monetary capacity of Greece.
Accordingly the Court should apply Article 50 of the Statute
which provides that it ‘may, at any time, entrust any indi-
vidual, body, bureau, commission or other organization that it
may select, with the task of carrying out an enquiry or giving
an expert report’.

Only after such an expert report could the Court adjudicate
on Greek submissions Nos. 4 to 7 and upon Belgian submis-
sion C,

(Signed) v. EYSINGA.

26
